Citation Nr: 0823742	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-11 349	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for plantar warts and 
calluses of the feet, currently evaluated as 30 percent 
disabling.

2. Entitlement to an increased rating for mechanical low back 
pain with degenerative changes, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1979 to 
July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In that decision, the RO continued a 
10 percent rating for the veteran's plantar warts and 
calluses of the feet and increased the rating for mechanical 
low back pain with degenerative changes to 40 percent, 
effective June 19, 2003.  In March 2005, the St. Louis, 
Missouri RO issued a rating decision continuing the veteran's 
10 percent rating for plantar warts and calluses of the feet 
and his 40 percent rating for mechanical low back pain with 
degenerative changes.  By a February 2007 rating decision, 
the Milwaukee RO increased the veteran's rating for plantar 
warts and calluses of the feet to 30 percent, effective June 
19, 2003.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claims for increased ratings for plantar warts 
and calluses of the feet, currently rated as 30 percent 
disabling, and for mechanical low back pain with degenerative 
changes, currently rated as 40 percent disabling.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2008).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the veteran's claims file reflects that he has 
received ongoing treatment at several VA medical facilities.  
Records in the file specifically document treatment at the 
Tomah VA Medical Center (Tomah VAMC) in Tomah, Wisconsin in 
October and November 2003 and again from February 2005 
through September 2005.  Treatment records also document the 
veteran's treatment at the William S. Middleton Memorial 
Veterans Hospital in Madison, Wisconsin (Madison VAMC) from 
May 2001 to August 2001 and again from October 2003 to 
December 2003.  Records are further present from the Jesse 
Brown VA Medical Center (Jesse Brown VAMC) in Chicago, 
Illinois, and from the Chicago Heights VA Outpatient Clinic, 
part of the Jesse Brown VAMC, from December 2004 through 
August 2005.  

The Board notes, however, that in his September 2005 notice 
of disagreement (NOD), the veteran indicated that he had been 
treated at Jesse Brown VAMC facilities from July 2004 through 
July 2005; records from the period from July 2004 through 
December 2004 are not present in the claims file.  The 
veteran also indicated in his September 2005 NOD that he had 
received treatment at the Tomah VAMC on a continuing basis 
from August 2005.  No records are present from the Tomah 
VAMC, however, dating beyond September 2005.  The Board 
further notes that in a January 2007 statement, the veteran 
indicated that he had been treated at both the Tomah VAMC and 
the Madison VAMC for his foot and back disabilities and had 
upcoming appointments scheduled that "may provide additional 
evidence" relating to his claims.  However, no such records 
are present in the veteran's claims file; the most recent 
records on file from any facility date from September 2005.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the 
identified VA medical records may have a bearing on the 
veteran's increased rating claims, on remand the agency of 
original jurisdiction (AOJ) must attempt to obtain the above-
identified medical records, along with any other examination 
or treatment records from the Jesse Brown, Madison, and Tomah 
VAMCs, and associate any records obtained with the claims 
file.

Additionally, the Board notes that the veteran, through his 
representative, indicated in a December 2003 statement that 
the veteran was scheduled for a "podiatry clinic 
appointment" in January 2004 and wished to submit the report 
of that visit to the RO for consideration.  However, no such 
record seems to be present in the veteran's claims file, and 
the Board is unable to ascertain from the December 2003 
correspondence whether the veteran attended a VA facility for 
the appointment or whether he received private podiatry care.  
As record of this appointment may have a bearing on the 
veteran's claim for an increased rating for plantar warts and 
calluses of the feet, on remand the AOJ must first attempt to 
ascertain from the veteran where he received the treatment.  
If the appointment was at a VA facility, the AOJ should 
obtain the record of treatment and associate it with the 
claims file.  If the care was private, the AOJ should ask the 
veteran to sign a release form authorizing the treatment 
provider to release the records to VA.  The AOJ should then 
obtain the records from the identified private treatment 
provider.  The AOJ should also request that the veteran 
provide any such records of treatment that he has in his 
possession.

Further, the Board notes that the veteran indicated in a June 
2008 statement that his back disability had worsened.  The 
veteran stated that his symptoms were causing him more 
difficulty in sitting, stooping, and bending.  He also stated 
that he had developed constant pain in the back, as opposed 
to having pain only with activity.

The Board notes that the veteran is qualified, as a lay 
person, to report symptoms such as increased pain in the 
back.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Likewise, where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Allday v. Brown, 7 
Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (where the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination).  The Board notes here that the veteran 
has claimed that his back disability has worsened since his 
last VA medical examination, which took place more than 2 
years ago.  In light of these findings, therefore, a remand 
is required to have a qualified VA medical examiner 
supplement the record with a report of examination regarding 
the current severity of the veteran's mechanical low back 
pain with degenerative changes.  Under these circumstances, 
the veteran should be scheduled to undergo an orthopedic 
examination at an appropriate VA medical facility.  See 
38 U.S.C.A. § 5103A.  

The veteran is placed on notice that failure to report to the 
scheduled examination, without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2007).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter specifically 
requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record relating to the veteran's plantar 
warts and calluses of the feet and 
mechanical back pain with degenerative 
changes to be obtained.  

The veteran should also be invited to 
submit any pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The AOJ should 
notify the claimant that, to substantiate 
his claims for increased ratings for his 
foot disability and his back disability, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life 
should be submitted.  The veteran must be 
notified that the disability ratings will 
be determined by applying relevant 
Diagnostic Codes, which provide for a 
range in ratings based on the nature of 
the symptoms of the conditions for which 
increased compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
In this instance, the notice should 
include information about the rating 
criteria used to rate the veteran's 
disabilities and what is required to 
obtain higher ratings.  The rating 
criteria for rating the foot disability 
and the back disability should be set 
forth.  The notice must also provide 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disabilities or exceptional circumstances 
relating to the disabilities.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

2.  The agency of original jurisdiction 
(AOJ) should obtain from the Jesse Brown, 
Madison, and Tomah VAMCs any available 
medical records pertaining to the 
veteran's examination or treatment at 
those facilities since July 2004 (in the 
case of the Jesse Brown VAMC) and 
September 2005 (in the case of the 
Madison and Tomah VAMCs).  In particular, 
the AOJ should obtain reports of the 
veteran's treatment at the Jesse Brown 
VAMC from July 2004 through December 
2004, and of his treatment at the Madison 
and Tomah VAMCs from September 2005 to 
the present.  The AOJ must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) (2007) regarding requesting 
records from Federal facilities.  Any 
other sources of treatment records 
identified by the veteran should also be 
contacted.  All records and/or responses 
received should be associated with the 
claims file.

3.  The AOJ must inquire of the veteran 
where he received the January 2004 
podiatry treatment referenced in his 
representative's December 2003 letter.  
If the appointment was at a VA facility, 
the AOJ should obtain the record of 
treatment from the facility and associate 
it with the claims file.  If the care was 
private, the AOJ should ask the veteran 
to sign a release and then obtain the 
records from the identified treatment 
provider.  The AOJ should also request 
that the veteran provide any such records 
of treatment that he has in his 
possession.  The AOJ must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2007) as regards requesting 
records.  

4.  After securing any additional 
records, the veteran should be scheduled 
for an orthopedic evaluation at an 
appropriate VA medical facility.  The 
entire claims file, including a copy of 
this remand, must be made available to 
and reviewed by the examiner designated 
to examine the veteran.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  The examiner should 
report range of motion of the 
thoracolumbar spine in all directions (in 
degrees).  Clinical findings should also 
include whether, during the examination, 
there is objective evidence of pain on 
motion (if pain on motion is present, the 
examiner must indicate at which point 
pain begins), weakness, excess 
fatigability, and/or incoordination 
associated with the thoracolumbar spine; 
and whether, and to what extent, the 
veteran experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups or with 
repeated use.  The examiner should 
express such functional losses in terms 
of additional degrees of limited motion.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

5.  The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in 
the examination request.  If the report 
is insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

6.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claims on appeal should be re-
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not 
granted, the veteran and his 
representative must be furnished a 
supplemental statement of the case 
(SSOC) and afforded the appropriate 
time period for response before the 
claims file is returned to the Board 
for further appellate consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

